FILE COPY




                             Fourth Court of Appeals
                                     San Antonio, Texas
                                           August 23, 2022

                                        No. 04-22-00240-CR

                                      Nabor Marquiz RAMOS,
                                             Appellant

                                                   v.

                                       The STATE of Texas,
                                             Appellee

                   From the 379th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2019CR1644
                            Honorable Ron Rangel, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no meritorious issues to
raise on appeal. Counsel certifies he has served copies of the brief and motion on appellant, has
informed appellant of his right to review the record and file his own brief, and has explained to
appellant the procedure for obtaining the record. See Nichols v. State, 954 S.W.2d 83, 85 (Tex.
App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San
Antonio 1996, no pet.).

       If appellant desires to obtain a copy of the appellate record, he should file a motion
within ten days from the date of this order. Further, if appellant desires to file a pro se brief, he
must do so within forty-five days from the date of this order. See Bruns, 924 S.W.2d at 177 n.1.

         The State has filed a notice waiving its right to file a brief in this case unless appellant
files a pro se brief. If appellant files a timely pro se brief, the State may file a responsive brief no
later than thirty days after appellant’s pro se brief is filed in this court.

      We further ORDER the motion to withdraw filed by appellant’s counsel to be HELD IN
ABEYANCE pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988);
Schulman v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008).
                                                                             FILE COPY




                                              _________________________________
                                              Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of August, 2022.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court